COURT OF APPEALS OF VIRGINIA

Present:    Judges Willis, Frank and Clements

LAMIEH SALIMI
                                             MEMORANDUM OPINION*
v.   Record No. 0446-01-3                         PER CURIAM
                                                JUNE 26, 2001
JAMES MADISON UNIVERSITY/
 COMMONWEALTH OF VIRGINIA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (A. Thomas Lane, Jr., on brief), for
             appellant.

             (Mark L. Earley, Attorney General; Judith
             Williams Jagdmann, Deputy Attorney General;
             Gregory E. Lucyk, Senior Assistant Attorney
             General; Donald G. Powers, Assistant Attorney
             General, on brief), for appellee.


     Lamieh Salimi (claimant) contends that the Workers'

Compensation Commission erred in finding that she failed to

prove that she was unable to perform the duties of her

pre-injury job as a counselor beginning February 24, 1999.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Unless we can say as a matter of law that claimant's evidence


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
sustained her burden of proof, the commission's findings are

binding and conclusive upon us.   See Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In denying claimant disability benefits beginning

February 24, 1999 on the ground that she failed to prove she was

unable to perform her pre-injury job, the commission found as

follows:

           [T]he medical evidence does not establish
           that the claimant was incapable of her
           pre-injury work. By the claimant's own
           admission, fully two-thirds of her
           pre-injury job involved the sedentary duties
           associated with clinical and office work,
           and she generally agreed that she was
           capable of performing these duties except
           for the occasional day when her knee would
           be swollen or painful. The remaining
           one-third of the claimant's job duties
           involved her participation in outreach
           programs which sometimes required her to
           carry a briefcase, walk to various parts of
           the campus, and stand while giving
           presentations. Although the claimant
           alleged that these duties would prevent her
           from performing her pre-injury job, we are
           more persuaded by Dr. [Frank C.] McCue's
           January 26, 1999, limitation of the
           claimant's activities for only "6-8 weeks
           post-op," and Dr. [Kathleen] Bell's
           inability to comment on the claimant's
           disability status in her January 18, 1999,
           responses to claimant's counsel's
           questionnaire. We also note, as did the
           Deputy Commissioner, the claimant's failure
           to prove that her participation in the
           outreach programs required walking for long
           distances or standing while making
           presentations. Furthermore, considering the
           record developed below, we find nothing
           inappropriate or unreasonable in the Deputy
           Commissioner's inference that the claimant

                               - 2 -
            "presumably could have driven, as opposed to
            walking, to other buildings on the campus."
            Finally, we are particularly impressed with
            the claimant's ability to travel abroad for
            several months during which she also alleged
            significant limitations in her ability to
            walk, stand and carry a briefcase.

     The absence of any medical evidence that claimant was

restricted from performing her pre-injury job after February 24,

1999 supports the commission's finding that claimant failed to

prove that she was unable to perform the duties of her

pre-injury job as of that date.   Moreover, the commission

considered claimant's testimony that she could not perform the

duties required of the outreach work.   However, as fact finder,

the commission was entitled to infer that claimant, who was able

to travel abroad for several months during a time when she

claimed to be significantly restricted from standing and

walking, could have performed her mostly sedentary office job

and that she could have driven to the different campus buildings

and presented information to students from a sitting position

rather than standing, if necessary.

     Based upon this record, we cannot find as a matter of law

that claimant's evidence sustained her burden of proving that

she was unable to perform the duties of her pre-injury job as of

February 24, 1999.   Accordingly, we affirm the commission's

decision.

                                                           Affirmed.


                                - 3 -